DETAILED ACTION
Status of Claims
This communication is the final action on the merits in response to the amendments and arguments filed on November 16, 2022. Claims 1, 19, and 20 were amended. Claims 3 and 16 were canceled. Claims 21 and 22 were added. Claims 1, 2, 4-15, and 17-22 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-15, and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 19 and system Claim 20.
Step 2A Prong 1: Independent Claim 1 recites (abstract ideas are emphasized in bold; additional elements are considered to be parsed from the remaining abstract idea): “A method comprising: obtaining, by a processing system including at least one processor, historical time series data for a network parameter associated with a communication network; obtaining, by the processing system, for a factor associated with the network parameter, time series data for the factor including historical time series data for the factor and planned time series data for the factor; determining, by the processing system based on a forecasting model and the historical time series data for the network parameter, initial forecast data for the network parameter; determining, by the processing system based on the forecasting model and the historical time series data for the factor, forecast time series data for the factor; determining, by the processing system based on the planned time series data for the factor and the forecast time series data for the factor, forecast differential data for the factor; determining, by the processing system based on the historical time series data for the network parameter and the historical time series data for the factor, a weight for the forecast differential data for the factor; determining, by the processing system based on the weight for the forecast differential data for the factor and the forecast differential data for the factor, differentiator data for the factor; determining, by the processing system based on the differentiator data for the factor, forecast correction data for the network parameter; determining, by the processing system based on the initial forecast data for the network parameter and the forecast correction data for the network parameter, updated forecast data for the network parameter; and initiating, by the processing system based on the updated forecast data for the network parameter, a management action associated with the communication network.”
The limitations, as drafted, are a process that, under its broadest reasonable interpretation, relates to commercial interactions including business relations (i.e., initiating a management action) of the abstract idea of determining forecast data of a network parameter based on time series data. If a claim limitation, under its broadest reasonable interpretation, relates to commercial interactions including business relations, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: These judicial exceptions are not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). In particular, the claim recites the additional elements of a processing system including at least one processor and a communication network (in addition to the non-transitory CRM of Claim 19). The computer hardware is recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exceptions. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea without a practical application.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exceptions. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea in a conventional manner. Mere instructions to implement an abstract idea on or with the use of generic computer components cannot provide an inventive concept. The claim is not patent-ineligible.
Dependent claims 2, 4-15, 17-18, and 21-22 further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Additionally, claims 10, 11, and 12 further narrow the abstract idea by reciting limitations that cover mathematical relationships, which fall within the “Mathematical Concepts” grouping of abstract ideas. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art cited, Krishnaswamy et al. (US-20090245107), teaches a method for forecasting usage of network links, which includes determining traffic data values. A historical data set of peak traffic data values is compiled from the traffic data values, a mathematical confidence factor is applied to the peak traffic data values to achieve modified data values, and a time-based weighting factor is applied to the modified data values to achieve further modified data values, and a forecast trend curve of traffic over the network is calculated using the further modified data values. The chart below lists the limitations that Krishnaswamy et al. teaches and does not teach:

    PNG
    media_image1.png
    634
    918
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    354
    923
    media_image2.png
    Greyscale

Wang et al. (US-20210224700) teaches techniques to forecast financial data using deep learning, and the techniques are operative to transform time series data in a financial context into a machine learning model configured to predict future financial data. The chart below lists the limitations that Wang et al. teaches and does not teach:

    PNG
    media_image3.png
    634
    925
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    474
    928
    media_image4.png
    Greyscale

Wang et al. is in a different field of endeavor from both Krishnaswamy et al. and the claimed invention. Also, some limitations are not taught by either of the cited references, such as the differentiator data for the factor. Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Krishnaswamy et al. with the method of Wang et al. to arrive at the claimed invention.
As seen above, the cited references, separately or in combination, fail to explicitly disclose or render obvious the entirety of Claims 1, 19, and 20. Therefore, the examiner is indicating Claims 1, 19, and 20 as allowable over the prior art, as the claim limitations as a whole render Claims 1, 19, and 20 novel and nonobvious. Dependent Claims 2, 4-15, 17-18 and 21-22 depend on allowable subject matter, and thus are also allowable over the prior art.  Note that all claims are rejected under 35 USC 101, as described above.

Response to Arguments
Applicant’s Arguments Regarding 35 USC 101 Rejection of Claims 1-20
Applicant’s arguments have been fully considered. Applicant’s arguments pertaining to the claims not being directed to a “mental process” are persuasive. However, Applicant’s remaining arguments are not persuasive.
Applicant argues that MPEP 2106.04(a) indicates that the following does not "recite" an abstract idea: "a method of training a neural network for facial detection comprising: collecting a set of digital facial images, applying one or more transformations to the digital images, creating a first training set including the modified set of digital facial images; training the neural network in a first stage using the first training set, creating a second training set including digital non-facial images that are incorrectly detected as facial images in the first stage of training; and training the neural network in a second stage using the second training set."
Applicant also argues that the claims also do not recite and are therefore also not "directed to" an alleged "commercial interaction."
Examiner points out that the present claims and the example recited above from MPEP 2106.04(a) are not analogous. The claims are directed to the abstract idea of initiating a management action based on updated forecast data of a network parameter, which relates to commercial interactions including business relations, which fall under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Applicant argues that, even assuming for the sake of argument only that the claims may be interpreted as "reciting" an abstract idea in the form of a "commercial interaction" or "mental process," the present claims still recite a clear practical application insofar as the claims recite an improvement with respect to a particular field of technology. Applicant also argues that the present claims demonstrate a clear practical application of an improved communication network and improved communication network operations.
Examiner points out that the claims recite the communication network and the operations support system at a high level of generality. The claims also recite obtaining and determining of data, then initiating a management action, without the clarification of whether the system is also performing the action, or whether a human is then performing the action. Thus, the claims do not demonstrate an improved communication network or operations. The claims appear to address a business problem, rather than a technological problem, and therefore, they do not integrate the abstract idea into a practical application.
Applicant argues that MPEP 2106.04(d) advises that one of the ways in which it may be established that claims recite "significantly more" is by: "Adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content, as discussed in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016)." In this case, the present claims recite far more than simply well-understood, routine, or conventional activities in the pertinent field.
Examiner points out that in BASCOM, the inventive concept was found in the non-conventional and non-generic arrangement of various computer components, because although filtering content on the Internet was already a known concept, the patent described how its particular arrangement of elements was a technical improvement over prior art ways of filtering content. However, Applicant’s claims do not improve a technology, nor are they unconventional. As discussed above, the claims address a business problem rather than a technological one. The claims pertain to the obtaining and determining of data, and initiating a management action that, as the claims are presently recited, may involve human input for its implementation. Therefore, the claims fail to supply an inventive concept that represents a technical improvement to the field.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARMA EL-CHANTI whose telephone number is (571)272-3404. The examiner can normally be reached M-F 10am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARMA A EL-CHANTI/Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627